      Case 2:19-cv-01384-MLCF-JVM Document 102 Filed 07/01/20 Page 1 of 6



                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

JOHNNY TRAWEEK                                  :        CIVIL ACTION

                                                :        NO. 19-1384      SECTION “F” 1
VERSUS
                                                :        JUDGE MARTIN FELDMAN
MARLIN GUSMAN, ET AL.
                                                :
                                              MAGISTRATE JUDGE
                                              JANIS VAN MEERVELD
******************************************************************************
             SUPPLEMENTAL MEMORANDUM IN OPPOSITION TO
                      PLAINTIFF’S MOTION TO COMPEL

MAY IT PLEASE THE COURT:

         Defendant James LeBlanc herein supplements his Opposition to Plaintiff’s Motion to

Compel1 as ordered by this Honorable Court.2

    I.       RFP 26 IS FACIALLY OVERBROAD, UNDULY BURDENSOME, AND NOT
             NARROWLY TAIILORED

         Request for Production (RFP) No. 26 is facially overbroad and so unduly burdensome that

compiling responsive documents is virtually impossible. Plaintiff propounded the following RFP:

             RFP 26 - All time computation worksheets for DOC inmates who were sentenced to
             parish time but who were sent to the DOC.3

         On its face, RFP 26 contains several significant flaws. First, the request is facially

overbroad because it provides no time limitation. Without providing any time limit whatsoever the

plain language reading of RFP 26 requires time computation worksheets from the inception of the

DPSC. This is not narrowly tailored, is overly broad, and would also be burdensome in the extreme

to produce. The request is also overbroad because it requests records of all “DOC inmates” which



1
  Rec. Doc. 96.
2
  Rec. Doc. 97.
3
  Rec. Doc. 95-5.

                                                1
     Case 2:19-cv-01384-MLCF-JVM Document 102 Filed 07/01/20 Page 2 of 6



necessarily includes current and former inmates regardless of the undisputed legality of their

detentions. When asked twice by Defense counsel during the June 29 conference if Plaintiff would

limit RFP 26 in time, he evaded any suggestion that he would be agreeable to any limitation. While

Defendants were candid in their skepticism that even a limitation would be effective, such a

limitation was required if substantive steps could be made towards coming to a resolution. The

Plaintiff refused to agree, even in principle, to limiting that request in any way.

        Second, as is made clear in the Plaintiff’s “supplemental memorandum”, the Plaintiff

apparently never intended DPSC to produce documents responsive to RFP No. 26. The Plaintiff,

instead, is attempting to force DPSC to create “pull documents” which he intends to use as lists of

offenders who were "overdetained.” However, the Plaintiff has been repeatedly advised by

Defense Counsel and the Courts, that he has no right to force DPSC to create new documents in

response to a Request for Production of Documents.4 Furthermore, the Plaintiff is misrepresenting

the nature of the February, 2019, “pull document”. The February, 2019, pull document is not a

list of offenders who were “overdetained.”

        The only such document that was ever created was the singular “February 2019 Pull

Document” which was created for a grant application. The creation of “pull documents” was

extensively litigated in Rodney Grant v. Marlin Gusman, et al. In Grant, Chief Judge Brown

unequivocally stated that Plaintiff’s request to have DPSC confect “pull documents” was overly

broad, unduly burdensome, and not narrowly tailored for the purposes of qualified immunity.5

        Plaintiff is requesting CAJUN data from several years before—and several years after—
        his alleged overdetention. Plaintiff’s request is not “narrowly tailored” to rule on the
        qualified immunity defense presented in this case. For this reason, the Court will deny the
        motion to compel.
        …

4
  Rodney Grant v. Marlin Gusman et al. 17-cv-2797 E.D.LA. 2020 WL 1864857 (E.D.LA. April 13, 2017) (Finding
Plaintiff’s request was not “narrowly tailored” and was unduly burdensome.)
5
  Id.

                                                     2
      Case 2:19-cv-01384-MLCF-JVM Document 102 Filed 07/01/20 Page 3 of 6



         Alternatively, the Court finds that Plaintiff’s request for production imposes an undue
         burden on DOC Defendants. Federal Rule of Civil Procedure 26(b)(2)(B) states that “a
         party need not provide discovery of electronically stored information from sources that the
         party identifies as not reasonably accessible because of undue burden or cost.” Plaintiff
         requests that DOC Defendants produce “[a]ll data for all DOC inmates who meet the
         criteria for inclusion in the February 2019 Pull Document, but for all other months from
         January 2012 to the present.” DOC Defendants objected to this request pursuant to Rule
         26(b)(2)(B) because Plaintiff’s demand encompasses “a vast amount of highly specific data
         that is difficult to easily retrieve and store for a large selection of the entire inmate
         population of the Louisiana Department of Corrections.” Accordingly, the motion to
         compel is also unduly burdensome.6

         Third, while Plaintiff asserts that RFP 26 is narrowly tailored to attempt to produce records

evidencing situations similar to that of his claim, it is not. The plaintiff in this case was neither a

“DOC inmate” nor ever transferred to DPSC’s physical custody. Plaintiff’s paperwork was sent to

DPSC due to an error in the sentencing minutes prepared by the Criminal District Court.7 The

Plaintiff remained incarcerated in the custody of the Orleans Parish Sheriff. The pre-classification

process includes screening of Pre-Class packets to ensure the offender was sentenced to hard labor

and, correspondingly, to DPSC custody. However, DPSC does not maintain a list of offenders

who were not sentenced to DPSC custody and whose paperwork was mistakenly sent to DPSC.

Nonetheless, that is not what the Plaintiff asked for. The Plaintiff is asking for time computation

records of every DOC offender, that is, every offender ever sentenced to DPSC custody, who had

a parish conviction in addition to their DOC sentence. A response to Plaintiff’s Request requires

individual examinations of every pre-classification packet ever received by DPSC to determine

whether each offender also had a parish conviction. To be absolutely clear, the Plaintiff did not

ask for records of persons in the same situation as him – he asked for the time computation records

of every DPSC offender who also had a sentence to parish time.



6
  Id.
7
  The Plaintiff was sentence to parish time but the minutes stated “hard labor.” Neither the Plaintiff nor his attorneys
took any step to correct that error until May 22, 2018, the same date the Plaintiff was released from custody.

                                                           3
     Case 2:19-cv-01384-MLCF-JVM Document 102 Filed 07/01/20 Page 4 of 6



         Nonetheless, even if the Defendants substantively rewrote Plaintiff’s defective RFP to

request records of parish inmates whose records were erroneously sent to DPSC for time

computation, the request would be similarly overbroad and unduly burdensome.

   II.       RFP 26 IS UNDULY BURDENSOME

         Plaintiff states in his Supplemental Memorandum that “Defendants‘ have still not provided

information as to the burden imposed. In the June 29, 2020 telephone conference, Plaintiff asked

how burdensome it would be. Defendants’ counsel said they could not provide a specific cost or

timeframe estimate, but that their client had said it would take a ‘very long time’ and would be

‘realistically impossible.’” Again, the Plaintiff is demanding DPSC review the records of every

offender to determine which of those offenders had a parish sentence and also copy and produce

all time comp records of all of those offenders. The sheer volume of the data that must be reviewed

by persons with knowledge of what they are looking for is so massive that the amount of time it

would take and cost to perform the search is unfathomable.

         Defendants are not withholding a list of “parish inmates erroneously sent to the DPSC”.

No such list exists. Angela Griffin, the supervisory official over the pre-classification department,

explains in detail what would have to be done in order to produce a complete and accurate response

to RFP 26:

         1) procure the pre-class packets for all offenders, 2) procure the sentencing hearing

             transcript for every offender in all sixty-four parishes in the State of Louisiana in

             perpetuity, and 3) would have to allocate personnel to sift through the pre-class packets

             and compare them against the sentencing transcript using either the Uniform

             Commitment Order or Sentencing Minutes sent by the parish sheriffs in the pre-class

             packet.



                                                   4
        Case 2:19-cv-01384-MLCF-JVM Document 102 Filed 07/01/20 Page 5 of 6



              2) Then, all time computation records of every offender with a parish conviction would

                 have to be gathered and copied.8

              The vast scope of such an undertaking is readily apparent – not to mention costly merely

in terms of the court reporter transcription fees without accounting for the expense in manpower

and hours spent comparing these transcripts with files at hand. Further, not all of the DPSC’s files

from offenders for all time are available in electronic form. DPSC need not produce some sort of

calculation or estimation for tasks that are so apparently impossible to undertake in order to satisfy

an obligation to substantively engage over the burdensomeness of a request. Confecting such an

estimate would itself be a burdensome task.

              Plaintiff’s eagerness to fall back on the “option” of creating pull documents is not new, it

is incorrect that DPSC has ever agreed to create such documents, and the alleged evidentiary value

of such documents is being misrepresented.

       III.      CONCLUSION

              The Plaintiff has failed to meet his burden to carry his premature Motion to Compel. As

such, Plaintiff’s Motion should be denied. Furthermore, even though the parties eventually

conferred as required by the Federal Rules of Civil Procedure, because the Plaintiff prematurely

filed the Motion to Compel prior to that conference, no attorney fees should be award.

[Signature block on next page]




8
    See Exhibit A – Declaration of Angela Griffin.

                                                       5
    Case 2:19-cv-01384-MLCF-JVM Document 102 Filed 07/01/20 Page 6 of 6



Respectfully Submitted,

JEFF LANDRY
ATTORNEY GENERAL

 By: /s/ E. Bridget Wheeler                      s/Phyllis E. Glazer
 Erin Bridget Wheeler (TA) (LSBA#37546)          PHYLLIS E. GLAZER (LSBA #29878)
 ASSISTANT ATTORNEY GENERAL                      ASSISTANT ATTORNEY GENERAL
 Louisiana Department of Justice                 Louisiana Department of Justice
 Litigation Division, Civil Rights Section       Litigation Division, Civil Rights Section
 1450 Poydras Street,                            1885 North Third Street, 4th Floor
 Suite 900                                       Post Office Box 94005 (70804-9005)
 New Orleans, Louisiana 70112                    Baton Rouge, Louisiana 70802
 Telephone:     (504) 599-1200                   Telephone:     225-326-6300
 Facsimile:     (504) 599-1212                   Facsimile:     225-326-6495
 E-mail:        WheelerEB@ag.louisiana.gov       E-mail:        glazerp@ag.louisiana.gov




                                             6
